DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-12, 14, 15, and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2013/0303367).
Regarding claims 1-2 and 37:
Oda discloses a polyamide composition having oxygen absorbing properties that is useful as a layer in a multilayer structure [0001; 0009-0010; 0150-0154]. The polyamide comprises [0012-0021]:
25-50 mol% (relative to all units) of a diamine unit comprising at least one unit selected from the group consisting of consisting of an aromatic diamine unit represented by the following general formula (I-1), an alicyclic diamine unit represented by the following general formula (I-2) and a linear aliphatic diamine unit represented by the following general formula (I-3), in an amount in total of 50% by mol or more (relative to the diamine units); 
25-50 mol% (relative to all units) of a dicarboxylic acid unit represented by the following general formula (II-1) and/or an aromatic dicarboxylic acid unit represented by the following general formula (II-2), in an amount in total of 50% by mol or more (relative to the dicarboxylic acid units); and 
0.1 to 50% by mol of a constitutional unit represented by the following general formula (III):

    PNG
    media_image1.png
    653
    456
    media_image1.png
    Greyscale


A diamine used to form the unit according to formula (I-2) includes bis(aminomethyl)cyclohexanes such as 1,3-bis(aminomethyl)cyclohexane, 1,4-bis(aminomethyl)cyclohexane [0034].
A diamine used to form the unit according to formula (I-3) includes those where m is an integer of 2 to 18 (i.e., a diamine having 2 to 18 carbon atoms), such as nonamethylenediamine, decamethylenediamine, undecamethylenediamine, dodecamethylenediamine, etc. [0036-0037].
Oda teaches the polyamide preferably contains a unit according to formula (I-2) from the viewpoint of making the polyamide composition of the present invention have an excellent gas barrier property and, in addition, from the viewpoint of enhancing the transparency and the discoloration resistance of the composition and facilitating the formability of ordinary thermoplastic resins; but from the viewpoint of imparting suitable crystallinity to the polyamide composition of the present invention, the compound preferably contains the linear aliphatic diamine unit represented by the general formula (I-3) [0038].
A dicarboxylic acid used to form the unit according to formula (II-2) includes terephthalic acid [0051]. Oda teaches at [0043]:
In the dicarboxylic acid unit in the polyamide compound (A), the content ratio of the linear aliphatic dicarboxylic acid unit to the aromatic dicarboxylic acid unit (linear aliphatic dicarboxylic acid unit/aromatic dicarboxylic acid unit) is not specifically defined, and may be suitably determined depending on the intended use. For example, in case where the glass transition temperature of the polyamide compound (A) is desired to be elevated and the crystallinity of the polyamide compound (A) is thereby desired to be lowered, the ratio of linear aliphatic dicarboxylic acid unit/aromatic dicarboxylic acid unit is preferably from 0/100 to 60/40 relative to the total of the two, 100, and is more preferably from 0/100 to 40/60, even more preferably from 0/100 to 30/70. In case where the glass transition temperature of the polyamide compound (A) is desired to be lowered and the polyamide compound (A) is thereby desired to be more flexible, then the ratio of linear aliphatic dicarboxylic acid unit/aromatic dicarboxylic acid unit is preferably from 40/60 to 100/0 relative to the total of the two, 100, and is more preferably from 60/40 to 100/0, even more preferably from 70/30 to 100/0.
The reference further states that the use of an aromatic dicarboxylic acid unit improves the gas barrier property, as well as the workability of the material for packaging [0049].
Oda teaches the polyamide preferably contains 30 mol% or less of the tertiary hydrogen-containing carboxylic acid unit according to formula (III) [0029].
Oda is silent with regard to a specific BACT/XT copolyamide as claimed.
One of ordinary skill in the art, however, would have been guided by Oda’s teaching to select from its materials to provide properties as desired for a given end use. For example, it would have been obvious to select a polyamide comprising a unit made from 1,3-BAC or 1,4-BAC to provide enhanced transparency and discoloration resistance, a unit made from a linear aliphatic diamine having 9-18 carbon atoms to provide crystallinity, and a unit made from terephthalic acid to provide a high glass transition temperature and workability. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the materials disclosed by Oda to provide the properties desired for a given use, including those resulting in a BACT/XT copolyamide as claimed, and thereby arrive at the claimed invention.
Although Oda discloses certain types of fibers can be used as nucleating agents, the reference does not require these fibers, i.e., Oda teaches a layer without strengthening fibers [0128].
Oda is silent with regard to a melting temperature and a glass transition temperature of the polyamide.
As described above, the examiner maintains Oda provides motivation to select from its disclosed materials to provide a polyamide having the properties desired for a given end use, including those within the scope of the claimed BACT/XT copolyamide. The examiner submits such copolyamides intrinsically have a melting point and glass transition temperature as claimed because they are otherwise the same as claimed. Alternatively or in addition to this, Oda teaches the ratio of the linear aliphatic dicarboxylic acid unit to the aromatic dicarboxylic acid unit can be adjusted to provide the desired glass transition temperature [0043]. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amount of aliphatic and aromatic diacids to provide the glass transition temperature, including those claimed, as desired for a given end use.
Oda teaches the polyamide has a terminal amino group concentration of 5-150 μeq/g to provide desirable oxygen absorption rates [0078]. The reference is silent with regard to the terminal acid group concentration or a ratio between the two groups. The disclosed examples, however, use nearly equimolar amounts of amine and acid groups. For instance, Production Example 1 uses 88.96 mol of adipic acid, 9.88 mol of alanine, and 88.71 mol of m-xylylenediamine [0169]. Each mole of alanine contains equimolar amounts of acid and amine groups; therefore, the ratio of amine terminal groups to acid terminal groups equals the relative ratio of m-xylylenediamine to adipic acid , or 88.71/88.96 = 0.9972. Similar values can be calculated for other examples.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use roughly equimolar amounts of diamine and diacid as taught by Oda to provide terminal amino group concentrations having desired oxygen absorption rates, and thereby arrive at a ratio of terminal amino groups to terminal acid groups within the claimed range.
Regarding claims 4-5:
Oda is silent with regard to a melting temperature and a crystallization temperature of the polyamide, and an enthalpy of crystallization of the polyamide.
As described above, the examiner maintains Oda provides motivation to select from its disclosed materials to provide a polyamide having the properties desired for a given end use, including those within the scope of the claimed BACT/XT copolyamide. The examiner submits such copolyamides intrinsically have a melting point and glass transition temperature as claimed because they are otherwise the same as claimed. Alternatively, or in addition to this, Oda teaches the crystallinity can be adjusted by varying the cis-trans ratio of the BAC used, by varying the amount of linear aliphatic diamines used, and by varying the amount of aromatic dicarboxylic acid used [0035; 0038; 0043]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of one or more of these components to provide the desired level of crystallinity for a given end use as taught by Oda, including over levels of crystallinity resulting in the values presently claimed.
Regarding claim 6:
Oda teaches the use of 1,3-BAC [0034].
Regarding claims 7-8:
Oda teaches the use of 1,3-BAC [0034]. The linear aliphatic diamines can have 2-18 carbon atoms [0036]. Examples include nonamethylenediamine, decamethylenediamine, undecamethylenediamine, dodecamethylenediamine [0037].
Regarding claim 9:
As described above, the examiner maintains Oda provides motivation to select from its disclosed materials to provide a polyamide having the properties desired for a given end use, including those within the scope of the claimed BACT/XT copolyamide. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the materials disclosed by Oda to provide the properties desired for a given use, including those resulting in a BACT/XT copolyamide as claimed, and thereby arrive at the claimed invention.
Regarding claim 10:
Oda teaches the use of an impact resistance improver (i.e., modifier) [0149].
Regarding claim 11:
Oda teaches the polyamide can be used in a variety of packaging applications, including as a film or sheet [0151]. Oda provides examples where the polyamide is provided as a single-layer film [0168; 0189].
Regarding claims 12 and 14:
Oda teaches the use of various stabilizers, including carboxylate salt as a gel preventer and copper- or organic-based antioxidants [0118; 0143; 0145]. 
Regarding claim 15:
Oda teaches the structure can be a multilayer structure, i.e., it has at least a second layer [0009].
Regarding claims 35-36:
Oda teaches packaging in the form of bottles, tubes, etc. [0151].
Regarding claims 38-39:
Regarding the presently claimed requirement that the layer of copolyamide has a particular “CE85 permeability”, the examiner submits that Oda’s copolyamide would have a “CE85 permeability” as presently claimed because the reference discloses the same components used to make the claimed BACT/XT copolyamide. Although the reference discloses its polyamide is used as a “gas barrier” ([0038]), this does not preclude all permeability and does not exclude the particular “CE85 permeability” of the present claims because a gas barrier property is not directly related to CE85 permeability as claimed.
Regarding claims 40-41:
Oda teaches packaging in the form of bottles, tubes, etc. [0151]. The examiner considers these articles to meet the requirements of “a fuel storage or fuel transportation object” as presently claimed because such articles can meet the intended use of holding or conveying fuel as claimed. 


Claim(s) 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2013/0303367) in view of Akao (US 5,227,255) or Bussi et al. (US 2008/0193691).
Regarding claims 13 and 25:
Oda discloses a polyamide composition and a multilayer structure comprising a layer of the composition as previously explained. Oda teaches the use of an antistatic agent [0018].
Oda is silent with regard to the use of carbon black.
Such antistatic agents were known in the art. For example, Akao teaches multilayer packaging comprising carbon black as an antistatic agent (col 1 ln 59+; col 2 ln 21+; col 4 ln 54+). Alternatively, Bussi discloses multilayer structures comprising carbon black as an antistatic agent [0001; 0013; 0023].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use carbon black as an antistatic agent in any layer of the multilayer structure of Oda to provide the antistatic properties desired for a given end use.


Claim(s) 16-24 and 26-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2013/0303367) in view of Brule (US 2005/0131147).
Oda discloses a polyamide composition and a multilayer structure comprising a layer of the composition as previously explained.
Regarding claims 16-20:
Oda teaches packaging in the form of bottles, tubes, etc. [0151]. Oda teaches the use of an antistatic agent [0018].
Oda is silent with regard to a multilayer structure comprising a second layer comprising polyamide as claimed (i.e., layer (2)).
Such structures were known in the art. For example, Brule teaches multilayer structures in the form of bottles, tubes, etc. [0012]. The structures comprise an outer layer (1) of polyamide chosen from PA-11 and PA-12, a layer (2) of tie material, and an inner layer (4) comprising a blend of polyamide and a polyolefin [0013-0019]. The outer layer (1) can comprise an additional polyamide other than PA-11 or PA-12 [0243]. It can also contain a plasticizer [0169].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an outer layer of PA-11 or PA-12 as taught by Brule for its known use as an outer layer for multilayer structures, and thereby achieve the claimed invention.
Regarding claim 21:
Oda teaches the use of an impact resistance improver (i.e., modifier) [0149].
Oda is silent with regard to a second layer comprising polyamide as noted above; however, Brule teaches an additional polyamide layer was known in the art. Brule is silent with regard to an impact modifier.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an impact resistance improver in the outer layer taught by Brule to provide improved impact resistance thereto.
Regarding claims 22-24:
Oda teaches the use of various stabilizers, including carboxylate salt as a gel preventer and copper- or organic-based antioxidants [0118; 0143; 0145].
Oda is silent with regard to a second layer comprising polyamide as noted above; however, Brule teaches an additional polyamide layer was known in the art. Brule is silent with regard to stabilizers as claimed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an organic and/or inorganic stabilizers in the two polyamide layers taught by Oda in view of Brule, including in combinations as presently claimed, to provide stabilization properties to the multilayer structure as desired.
Regarding claim 26:
Oda is silent with regard to a second layer comprising polyamide as noted above; however, Brule teaches an additional polyamide layer was known in the art. Brule teaches the use of known additives including dyes, pigments, antioxidants, and UV stabilizers [0154-0159].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these additives in the outer layer taught by Brule to provide properties as known by one of ordinary skill in the art as desired for a given end use (e.g., dyes to impart color).
Regarding claim 27:
Oda teaches the packaging can be for liquid items [0154]. Furthermore, air is a fluid and a gas. Therefore, the multilayer structure of Oda in view of Brule provides a polyamide layer that is contact with a fluid.
Regarding claims 28-34:
Oda is silent with regard to a multilayer structure comprising layers (2), (3’), (4), and (3) as claimed.
Brule also discloses structures comprising an outer layer (1) of polyamide chosen from PA-11 and PA-12, a layer (2) of tie material, a layer (3) of EVOH, another tie layer, and an inner layer (4) comprising a blend of polyamide and a polyolefin [0013-0019].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply these additional layers, including the particular sequence, as taught by Brule to provide a multilayer structure as known in the art, and thereby achieve the claimed invention.


Claim(s) 1-2, 4-8, 11, 35-36, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann et al. (US 3,875,120).
Regarding claims 1, 6-8, and 35:
Brinkmann discloses polyamides that can be provided in the form of sheets, plates, or tubes (i.e., a layer) (abstract; col 1 ln 25+; col 4 ln 23+). The polyamides are formed by the reaction of diamines and dicarboxylic acids, wherein the diamines comprise 1,3-bis(aminomethyl)cyclohexane (1,3-BAC) and/or 1,4-bis(aminomethyl)cyclohexane (1,4-BAC) and an aliphatic diamine having 4-20 carbon atoms, and the dicarboxylic acids comprise an aromatic dicarboxylic acid and an aliphatic dicarboxylic acid having 5-20 carbon atoms (col 1 ln 25-57). The relative amount of the 1,3-BAC and/or 1,4-BAC is 50-85 mol% and the relative amount of the aliphatic diamine is 15-50 mol% relative to the total diamines (Id.). The relative amount of the aromatic dicarboxylic acid is 30-70 mol% and the relative amount of the aliphatic dicarboxylic acid is 30-70 mol% relative to the total dicarboxylic acid (Id.). Exemplary aliphatic diamines include dodecamethylene diamine (col 2 ln 5+). The aromatic dicarboxylic acid is preferably terephthalic acid (col 2 ln 12+). Exemplary aliphatic dicarboxylic acids include 1,10-decane dicarboxylic acid (col 4 ln 4+).
Brinkmann teaches the polymers have glass transition temperatures above 100°C to make them suitable for manufacturing at higher temperatures (col 3 ln 60+). The reference is silent with regard to the use of strengthening fibers, i.e., Brinkmann teaches a layer without strengthening fibers.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the materials disclosed by Brinkmann to provide the properties desired for a given use, including those resulting in a BACT/XT copolyamide as claimed, and thereby arrive at the claimed invention.
Brinkman is silent with regard to a ratio of terminal amino groups to terminal acid groups. 
The reference teaches a small surplus of diamines can be used to compensate for distillation losses during polycondensation (col 3 ln 1+). The disclosed examples, however, use nearly equimolar amounts of amine and acid groups. For instance, Example 1 uses 3323 g (20 mol) of terephthalic acid, 1251 g (8.6 mol) of adipic acid, 2031 g (14.3 mol) of 1,3-BAC, 871 g (6.1 mol) of 1,4-BAC, and 1015 g (8.7 mol) of hexamethylenediamine. Therefore, there are 28.6 mol of diacid monomers and 29.1 mol of diamine monomers. The ratio of terminal amine groups to terminal acid groups equals the relative ratio of these two sets of monomers, or 29.1/28.6 = 1.02. Similar values can be calculated for other examples.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use roughly equimolar amounts of diamine and diacid as taught by Brinkman, and thereby arrive at a ratio of terminal amino groups to terminal acid groups within the claimed range.
Regarding claim 2:
Brinkmann is silent with regard to the melting point of the polymer. As described above, the examiner maintains Brinkmann provides motivation to select from its disclosed materials to provide a polyamide having the properties desired for a given end use, including those within the scope of the claimed BACT/XT copolyamide. The examiner submits such copolyamides intrinsically have a melting point and glass transition temperature as claimed because they are otherwise the same as claimed.
Regarding claims 4-5:
Brinkmann is silent with regard to a melting temperature and a crystallization temperature of the polyamide, and an enthalpy of crystallization of the polyamide.
As described above, the examiner maintains Brinkmann provides motivation to select from its disclosed materials to provide a polyamide having the properties desired for a given end use, including those within the scope of the claimed BACT/XT copolyamide. The examiner submits such copolyamides intrinsically have a melting point and glass transition temperature as claimed because they are otherwise the same as claimed.
Regarding claim 11:
Brinkmann teaches a sheet of the polyamide (col 4 ln 23+).
Regarding claim 36:
The examiner considers the sheets, plates, and tubes to broadly be “packaging material” as presently claimed because they can contain other materials.
Regarding claim 38:
Regarding the presently claimed requirements that the layer of copolyamide has a particular “CE85 permeability”, the examiner submits that Brinkman’s copolyamide would have a “CE85 permeability” as presently claimed because the reference discloses the same components used to make the claimed BACT/XT copolyamide.
Regarding claim 40:
The examiner considers the tubes taught by Brinkman to meet the requirements of “a fuel storage or fuel transportation object” as presently claimed because such articles can meet the intended use of holding or conveying fuel as claimed. 


Claim(s) 16-20 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann et al. (US 3,875,120) in view of Brule (US 2005/0131147).
Regarding claims 16-20:
Brinkmann discloses polyamides that can be provided in the form of sheets, plates, or tubes as previously explained.
Brinkmann is silent with regard to a multilayer structure comprising a second layer comprising polyamide as claimed (i.e., layer (2)).
Such structures were known in the art. For example, Brule teaches multilayer structures in the form of bottles, tubes, etc. [0012]. The structures comprise an outer layer (1) of polyamide chosen from PA-11 and PA-12, a layer (2) of tie material, and an inner layer (4) comprising a blend of polyamide and a polyolefin [0013-0019]. The outer layer (1) can comprise an additional polyamide other than PA-11 or PA-12 [0243]. It can also contain a plasticizer [0169].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an outer layer of PA-11 or PA-12 as taught by Brule for its known use as an outer layer for multilayer structures, and thereby achieve the claimed invention.
Regarding claim 27:
Air is a fluid and a gas. Therefore, the multilayer structure of Brinkmann in view of Brule provides a polyamide layer that is contact with a fluid.
Regarding claims 28-34:
Brule also discloses structures comprising an outer layer (1) of polyamide chosen from PA-11 and PA-12, a layer (2) of tie material, a layer (3) of EVOH, another tie layer, and an inner layer (4) comprising a blend of polyamide and a polyolefin [0013-0019].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply these additional layers, including the particular sequence, as taught by Brule to provide a multilayer structure as known in the art, and thereby achieve the claimed invention.


Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.

Applicant argues none of the cited references discloses or discuss the ratio of amine chain end groups to acid chain end groups as presently claimed (p14).
While the examiner agrees that neither of the primary references Oda or Brinkman explicitly disclose a ratio of the two end groups, the examiner maintains the claimed invention remains properly rejected because the references discloses relative amounts of monomers that would result in ratios of the end groups within the claimed range. See the current rejections for specific discussion of how the references meet the new limitations.


Applicant argues the claimed end group ratio provides unexpected results in the form of high rigidity and improved crystalline structures (p14).
Applicant, however, does not provide any evidence to demonstrate the criticality of the claimed ratio range or that any such difference in properties is significant. Applicant has the burden to establish any results are unexpected and significant. See MPEP 716.02(b).

Regarding new claims 38 and 39, Applicant argues the prior art polyamides do not have the claimed ratio of end groups as claimed and so the examiner errs in concluding the claimed properties are inherent to the prior art polyamide compositions (p15). Applicant argues Oda discloses packaging that is impermeable to oxygen and so would have no reason to use structure having the claimed CE85 properties (p15-16). Applicant also argues Brinkman fails to disclose any barrier properties (p16).
The examiner respectfully disagrees. As noted above, the prior art discloses the use of relative amounts of monomers that would result in ratios of the end groups that fall within the claimed range. Therefore, Applicant has not established a difference in chemical composition between the claimed invention and the prior art and so the examiner maintains the prior art compositions have the same properties as presently claimed.

Regarding new claims 40 and 41, Applicant argues Oda refers to packaging materials for drugs, drinks, foods and chemicals but there is no disclosure of using its compositions in “the automobile industry, specifically parts which can either store or transport fuel” (p16). Applicant argues Brinkman also fails to disclose using its compositions to create such parts (p17).
Initially, the examiner notes claims 40 and 41 are each broadly directed to “a fuel storage or fuel transportation object”. Such objects are not limited to “the automobile industry” as suggested by Applicant. Additionally, the examiner notes that “fuel” is a broad term that broadly encompasses materials other than those used in the automotive industry, including foods. Finally, the limitation of “a fuel storage or fuel transportation object” is an intended use of the invention and does not provide a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02. Therefore, the examiner concludes the claimed invention remains properly rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787